FILED
                            NOT FOR PUBLICATION                                 MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDWIN RITTER JONAS, III, Esquire,                No. 14-35282

               Plaintiff - Appellant,            D.C. No. 9:13-cv-00030-DLC

 v.
                                                 MEMORANDUM*
EMILIE RICHARDSON; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Edwin Ritter Jonas, III, Esq., appeals pro se from the district court’s

summary judgment in his diversity action alleging defamation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Szajer v. City of Los

Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Jonas failed

to raise a genuine dispute of material fact as to whether the newspaper article at

issue was false. See Shoen v. Shoen, 48 F.3d 412, 417 (9th Cir. 1995)

(constitutional elements of defamation); Citizens First Nat’l Bank of Wolf Point v.

Moe Motor Co., 813 P.2d 400, 404 (Mont. 1991) (“[T]ruth is a complete defense to

a claim of defamation.”).

      The district court did not abuse its discretion by striking Jonas’s filings

submitted in violation of local rules. See United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009) (setting forth standard of review).

      The district court did not abuse its discretion by denying Jonas’s Fed. R.

Civ. P. 56(d) motion because Jonas failed to show how allowing additional

discovery would have precluded summary judgment. See Tatum v. City & County

of San Francisco, 441 F.3d 1090, 1100-01 (9th Cir. 2006) (setting forth standard of

review).

      We reject as without merit Jonas’s contentions relating to the district court’s

denial of Jonas’s request for judicial notice and for an oral hearing regarding his

objection to other judicially noticeable documents.

      AFFIRMED.




                                           2                                    14-35282